ICJ_056_FisheriesJurisdiction_DEU_ISL_1974-07-25_JUD_01_ME_09_EN.txt. 240

DISSENTING OPINION OF JUDGE PETREN
{Translation ;

To my regret, I have found it necessary to vote against the Judgment
as a whole, and I therefore append this dissenting opinion.

In the present case, as in the parallel case concerning Fisheries Juris-
diction (United Kingdom v. Iceland), the essential question before the
Court is whether the extension by Iceland, as from | September 1972, of
its zone of exclusive fisheries jurisdiction from the 12-mile to the 50-mile
limit is well founded in international law. The parallelism between the
two cases also extends to the source of the Court’s jurisdiction, which in
either case can only be sought in the agreement concluded between the
Parties in 1961; what is more, the passages concerning jurisdiction in the
Notes exchanged in 1961 are identical in either case. Though the cases
were not joined, as [ would have thought desirable, I may surely be
permitted a broad reference to my dissenting opinion in the proceedings
instituted against Iceland by the United Kingdom. As in that other case,
and for the same reasons, I find: fa) that, in not ruling upon the con-
formity or otherwise of the extension of Iceland’s fishery zone with inter-
national law, the Court has failed to fulfil the task incumbent upon it;
(b) that, in devoting the Judgment to questions of preferential and historic
rights and to questions of measures of conservation, the Court has
exceeded the strictly limited jurisdiction conferred upon it by the 1961
agreement.

For the reasons indicated in my dissenting opinion in the other case,
I consider that when Iceland extended its fishery zone it did so contrary
to the prevailing international law. Yet it is clear from the reasoning of
the present Judgment that the first part of its operative clause, in finding
that the unilateral extension of Iceland’s exclusive fishery rights is not
opposable to the Federal Republic of Germany, is based entirely on
considerations concerning the historic rights of the Federal Republic,
and that the Court has deliberately avoided the adoption of any position
on the question of the conformity of the extension of the fishery zone
with international law. That being so, I was obviously unable to vote for
that part of the operative clause.

* *

In the following part of the operative clause, subparagraphs 3 and 4,
the Court, without the consent of Iceland, imposes upon the Parties the
obligation to negotiate between themselves for the solution (which must
include a conservation régime) of their differences concerning their

69
FISHERIES JURISDICTION (DISS. OP. PETREN) 241

respective fishery rights beyond the 12-mile limit. As in my opinion the
Court has exceeded its jurisdiction in hinging its Judgment on the estab-
lishment of a régime of preferential and historic rights and conservation
measures, the creation of a duty to negotiate for the establishment of
such a régime, coupled with an obligation to succeed, is a fortiori, in my
view, ultra vires.

The Court observes in paragraph 70 that the interim measures which it
indicated in the present case on 17 August 1972 cease to have effect as from
the date of the Judgment, as an inevitable consequence of the provisions of
Article 41 of the Statute. The Court then declares that the negotiations
ordered in the Judgment involve in the circumstances of the case an
obligation upon the Parties to pay reasonable regard to each other’s rights
and to conservation requirements pending the conclusion of the negotia-
tions. Now it is self-evident that States have the obligation to respect the
rights of other States, and there would be no point in stating as much ina
judgment unless the creation or definition of new rights was in contempla-
tion. If it was the Court’s intention to impose on the Parties, by way of
replacement for the expired interim measures, the obligation of observing
certain restraints in their fishing activities during the negotiations, it should
have made this clear in the operative clause of the Judgment and not have
confined itself to a vague sentence in the reasoning. But what this passage,
to my mind, really signifies is something entirely different. It must be seen
as symptomatic of the fact that, by the logic of the Judgment, the Court
must be considered to possess, until the final settlement of the present
dispute, a continuing jurisdiction over the whole of the relations between
the Parties so far as fisheries in the belt between the 12-mile and 50-mile
limits are concerned. In my view, no basis far such jurisdiction can be
found in the 1961 agreement.

On the same part of the operative clause of the Judgment I venture to
make one observation which follows on from those I have made in my
opinion in the other case. The Court imposes on the Parties the obliga-
tion to base their negotiations on a series of considerations within whose
enumeration, seek as one may, one can find no answer to the primordial
question as to whether the waters between the 12-mile and 50-mile limits
are to be considered as part of Iceland’s fishery zone. Little imagination
is needed to realize that any persistent disagreement on this point could
condemn the negotiations to deadlock from the start. The remaining
lifespan which the Federal Republic may claim for its historic rights
depends, as the Judgment moreover admits in paragraph 61, on whether
that question is answered affirmatively or negatively. Thus the procedural
situation created by the present Judgment is embarrassing. The Applica-
tion asked what was the legal status of the fishing waters in dispute; the
Court, although it formed part of its judicial functions to answer this
question, avoided doing so, and the Parties now find themselves enjoined
to undertake negotiations for which a reply on that point is a pre-
requisite. I find it doubtful that negotiations imposed in such condi-
tions would succeed.

70
FISHERIES JURISDICTION (DISS. OP. PETREN) 242

Such are the reasons why I found myself obliged to vote against the
second part of the operative clause.

There remains the third and last part of the operative clause, sub-
paragraph 5, concerning the fourth final submission requesting the
Court to adjudge and declare that the acts of interference by Icelandic
coastal patrol boats with fishing vessels registered in the Federal Republic
of Germany or with their fishing operations by the threat or use of force
are unlawful under international law, and that Iceland is under an
obligation to make compensation therefor to the Federal Republic of
Germany.

This claim, which appeared in the Federal Republic’s Memorial on the
merits, was not included in the Application instituting proceedings filed
in the Registry on 5 June 1972. In its Judgment of 2 February 1973, the
Court found that it had jurisdiction to entertain the Application and to
deal with the merits of the case. That Judgment was based entirely upon
paragraph 5 of the Exchange of Notes of 1961, which reads as follows:

“The Government of the Republic of Iceland shall continue to
work for the implementation of the Althing Resolution of 5 May
1959, regarding the extension of the fishery jurisdiction of Iceland.
However, it shall give the Government of the Federal Republic of
Germany six months’ notice of any such extension; in case of a
dispute relating to such an extension, the matter shall, at the request
of either party, be referred to the International Court of Justice.”

The point at issue is therefore whether the phrase ‘“‘a dispute relating to
such an extension” signifies that it is not only the question whether a
future extension of Iceland’s fishery jurisdiction is in conformity with
international law that may be referred to the Court, but also such
supplementary questions as the present compensation claim. Even in the
affirmative, it would still be necessary that the Court’s finding that it
possessed jurisdiction to entertain the Application and deal with the
merits of the dispute should further imply that the Court may adjudicate
upon an additional claim concerning incidents subsequent to the filing
of the Application. This question is all the more delicate in the present
case because the respondent Party has chosen not to be represented before
the Court and the situation calls for the application of Article 53 of the
Statute.

Iceland’s acceptance of the Court’s jurisdiction was exceptional in
character. It is plain that the Government of Iceland meant it to be
strictly limited to the question of whether the next step in the extension of
Iceland’s fishery zone would be in conformity with international law.
Considering the atmosphere in which the 1961 agreement was negotiated,

71
FISHERIES JURISDICTION (DISS. OP. PETREN) 243

it may be supposed that the Government of the Federal Republic was
conscious of the Icelandic Government’s attitude in this respect. It was
at a moment when memories of the first “cod war” were still fresh that
the Althing approved the two 1961 agreements with the United Kingdom
and the Federal Republic respectively. Would it have done so if it had
believed that it was at the same time accepting that any pecuniary dispute
arising out of a future extension of the Iceland fishery zone should be
referred to the Court? I think not, and therefore consider that the Federal
Republic’s compensation claim does not fall within the scope of the
jurisdictional clause of the 1961 agreement. That being so, it is scarcely
necessary for me to consider the consequences of the fact that this claim
was mentioned neither in the Application instituting proceedings nor in
the Judgment on jurisdiction.

The Court finds that it has jurisdiction to deal with the compensation
claim, but finds that it is unable to “‘accede” to it for want of sufficient
evidence. In my view, the Court ought not to have dismissed the sub-
mission in this way, for it did not afford the Federal Republic the oppor-
tunity to complete its documentation in the course of the oral proceedings,
in conformity with Article 54 of the 1946 Rules of Court. The oral pro-
ceedings enable the Court, inter alia, to lead litigants by its questions to
fill in the gaps in the presentation of their arguments, or even to withdraw
part of their claims.

The last sentence of paragraph 76 of the Judgment seems to imply that
if the Federal Republic revived its compensation claim the Court would
be ready to consider it. Leaving aside all considerations of procedural
law, I will confine myself to stating that, according to my interpretation
of the 1961 agreement, it cannot be accorded so prolonged an effect.

It follows from the foregoing that I found It necessary to vote against
the last part of the operative clause.

(Signed) S. PETREN.

72
